UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)January 9, 2012 CENTRAL VERMONT PUBLIC SERVICE CORPORATION (Exact name of registrant as specified in its charter) Vermont (State or other jurisdiction of incorporation) 1-8222 (Commission File Number) 03-0111290 (IRS Employer Identification No.) 77 Grove Street, Rutland, Vermont05701 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (800) 649-2877 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry Into Material Definitive Agreement. On January 9, 2012, the Board of Directors adopted changes to the existing Change In Control (“CIC”) Agreements which would extend the current agreements set to expire on April 15, 2012 for an additional three years.Lawrence Reilly’s, who is the President and CEO of the Company, CIC was executed on March 1, 2011 for a 3-year period and therefore did not require the extension.A copy of the Form of First Amendment to the Change In Control Agreement, effective April 6, 2009 between Central Vermont Public Service Corporation and (“Executive”) is attached as Exhibit A 10.20. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description of Exhibit A 10.20 Form of First Amendment to the Change In Control Agreement, Effective April 6, 2009 between Central Vermont Public Service Corporation and (“Executive”) SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CENTRAL VERMONT PUBLIC SERVICE CORPORATION By /s/ Joan F. Gamble Joan F. Gamble Vice President, Strategic Change and Business Services January 11, 2012
